DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 8, 2022, has been received.  The amendment of claims 1, 3, 5-8, and 12-20; cancellation of claims 4, 15-19; and addition of new claim 26, is acknowledged.
Allowable Subject Matter
Claims 1-3, 5-14, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a microfluidic device including a semiconductor body, a main chamber, an intermediate structure, a nozzle body on the intermediate structure, a main piezoelectric actuator, a main supply channel, and a main nozzle.
The cited art, U.S. Patent Pub. 2018/0315123 (“Nakakubo”) in view of U.S. Patent Pub. 2012/0281047 (“Barbet”) or U.S. Patent Pub. 2012/0268529 (“Baumer”), discloses a similar microfluidic device also including a semiconductor body with a main chamber, an intermediate structure, a nozzle body, a piezoelectric actuator, a main supply chamber, and a main nozzle.  However, the cited art does not appear to explicitly disclose or suggest the microfluidic device also including further comprising: a pair of secondary chambers formed in the semiconductor body and configured to be coupled to the hydraulic system so as to fill the second secondary chambers with fluid; a pair of secondary membranes formed in the intermediate structure, each secondary membrane at a top of a corresponding secondary chamber of the pair of secondary chambers; a pair of secondary piezoelectric actuators respectively arranged on a corresponding secondary membrane of the pair of secondary membranes, each secondary piezoelectric actuator being configured to be electrically controlled so as to subject said corresponding secondary membrane to deformation and vary a pressure of the fluid present in the corresponding secondary chamber; 3Application No. 16/882,215 Reply to Office Action Dated December 17, 2021 a pair of secondary supply channels that respectively traverse the intermediate structure, each secondary supply channel being laterally adjacent to a corresponding secondary membrane of the pair of secondary membranes and being in fluidic communication with the corresponding secondary chamber; and a pair of secondary nozzles extending through the nozzle body and in fluidic communication with the secondary supply channels, respectively; wherein the main chamber has an axis of symmetry, and the pair of the secondary chambers is symmetrical with respect to said axis of symmetry.  Thus, the specific structure of the microfluidic device of the claimed invention is not provided by the cited art.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853